Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: confirming a status of the individual/receiving a geolocation of the individual/receiving a location of an establishment within a set location of the individual’s location/generating a virtual identification page operable to be shown to the establishment to receive a benefit, wherein the virtual identification page includes the date, an active time counter, the establishment’s name, and an identifier of the individual.

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the electronic network represents a generic computing element that performs the respective claimed limitations; it is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 14 comprises similar limitations to those of Claim 1, and recites the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible.
 Remaining dependent claims 2-13, 15-20 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims 1, 15 recite the limitation "the date”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 5-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims 5-7, 9 recite the limitation "the set distance”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 14, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Vangala et al.  (20170068982).
As per Claim 14, Vangala discloses:
	confirm a status of the individual;  (network – at least para 10; at least para 46 – associating the user with a device/devices, which is construed as confirming the user’s status; the user being associated with a user profile – at least para 99, fig2 and associated text, is also construed as confirming the user’s status.)
	receive a geolocation of the individual;  (at least para 25 – ‘the state information can describe a state of the computing device, such as time and location’)
	receive a location of an establishment within a set distance of the individual’s location;  (at least   para 127 – ‘location data indicating that the user is near both an electronics store and an athletic store could be used’)
	generating a virtual identification page (at least para 4)
As per Claim 17, Vangala discloses:
the set distance is 20 meters.  (That the set distance is 20 meters represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the distance, however there is no function that is associated with the claimed feature. Nonetheless, Vangala discloses an establishment that is within a threshold distance of the user’s location – at least claim 4, therefore inherently disclosing that the distance can be any distance.)
	As per Claim 18, Vangala discloses:

	As per Claim 20, Vangala discloses:
confirming a status of the establishment.  (Vangala: at least para 7 – a vendor being either a retailer or a manufacturer of goods/services is construed as an establishment status.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Vangala et al.  (20170068982) in further view of DeLapa et al. (6076068).
	As per Claim 1, Vangala teaches:
	confirming, over an electronic network, a status of the individual;  (network – at least para 10; at least para 46 – associating the user with a device/devices, which is construed as confirming the user’s status; the user being associated with a user profile – at least para 99, fig2 and associated text, is also construed as confirming the user’s status.)
	receiving a geolocation of the individual;  (at least para 25 – ‘the state information can describe a state of the computing device, such as time and location’)

	generating a virtual identification page operable to be shown to the establishment to receive a benefit  (at least para 4)
	The claimed limitation of:	the virtual identification page includes the date, an active time counter, the establishment’s name, and an identifier for the individual	represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the contents of the virtual identification page, however there is no function that is associated with the page contents.
	Nonetheless, Vangala teaches a web page/application that includes coupon data, and DeLapa further teaches a coupon that includes an identifier of the individual, the establishment’s name, and the data/an active time counter – at least fig 20 and associated text.	
It would have been obvious for someone skilled in the art at the time of the filing to modify Vangala’s feature of a webpage coupon, with DeLapa’s feature of the virtual identification page includes the date, an active time counter, the establishment’s name, and an identifier for the individual, in order to provide customized coupons to users – DeLapa, abstract.
	As per Claim 2, Vangala in view of DeLapa teach:
the identifier for the individual is the individual’s photograph, name, or combination thereof.  (The claimed feature represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the individual’s identifier that appears on the page, however there is no function that is associated with the claimed individual’s identifier. Nonetheless, DeLapa does the individual’s identifier as the individual’s name – at least fig.20 and associated text)
As per Claim 3, Vangala in view of DeLapa teach:
the virtual identification page further includes the benefit for the establishment and/or a disclaimer.   (The claimed feature represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the contents of the page, however there is no function that is associated with the claimed feature. Nonetheless, DeLapa does teach the coupon page including a disclaimer – at least fig20 and associated text, icon 410 is construed as a disclaimer.)
	As per Claim 4, Vangala in view of DeLapa teach:
the benefit is a discount.  (Vangala: at least para 19)
	As per Claim 5, Vangala in view of DeLapa teach:
the set distance is 20 meters.  (That the set distance is 20 meters represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the distance, however there is no function that is associated with the claimed feature. Nonetheless, Vangala teaches an establishment that is within a threshold distance of the user’s location – at least claim 4, therefore inherently teaching that the distance can be any distance.)
	As per Claim 6, Vangala in view of DeLapa teach:
if an establishment is not within the set distance of the individual’s location, a virtual identification page is not generated.  (Vangala: generating a virtual identification page only if an establishment if within a distance of the individual’s location – at least para 127, para 4.)
	As per Claim 7, Vangala in view of DeLapa teach:
the virtual identification page expires when the geolocation of the individual is no longer within the set distance of the establishment’s location. (Vangala: the coupon web page is displayed when the user is within a threshold distance of an establishment’s location – at least para 32)
	As per Claim 8, Vangala in view of DeLapa teach:

	As per Claim 9, Vangala in view of DeLapa teach:
the searching distance is further than the set distance.  (Vangala: at least claim 4 – threshold distance from the user’s location.)
	As per Claim 13, Vangala in view of DeLapa teach:
confirming a status of the establishment.  (Vangala: at least para 7 – a vendor being either a retailer or a manufacturer of goods/services is construed as an establishment status.)
	As per Claim 15,
The claimed limitation of:	the virtual identification page includes the date, an active time counter, the establishment’s name, and an identifier for the individual	represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the contents of the virtual identification page, however there is no function that is associated with the page contents.
	Nonetheless, Vangala teaches a web page/application that includes coupon data, and DeLapa further teaches a coupon that includes an identifier of the individual, the establishment’s name, and the data/an active time counter – at least fig 20 and associated text.	
It would have been obvious for someone skilled in the art at the time of the filing to modify Vangala’s feature of a webpage coupon, with DeLapa’s feature of the virtual identification page includes the date, an active time counter, the establishment’s name, and an identifier for the individual, in order to provide customized coupons to users – DeLapa, abstract.
The remaining claimed feature of: the identifier for the individual is the individual’s photograph, name, or combination thereof represents non-functional descriptive material that is entitled to little if 
	As per Claim 16,
The claimed limitation of the virtual identification page further includes the benefit for the establishment and/or a disclaimer   represents non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the limitation describes the contents of the page, however there is no function that is associated with the claimed feature. Nonetheless, DeLapa does teach the coupon page including a disclaimer – at least fig20 and associated text, icon 410 is construed as a disclaimer.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable in view of Vangala et al.  (20170068982) in further view of DeLapa et al. (6076068), in even further view of Marshall (20030233278).
	As per Claim 10, Vangala in view of DeLapa fail to teach the claimed limitation. However, Marshall teaches:
	the individual is selected from the group consisting of active or veteran military, first responders, fire fighter, and EMT.  (at least para 328-329)
It would have been obvious for someone skilled in the art at the time of the filing to modify Vangala’s feature of a webpage coupon, combined with DeLapa’s features, with Marshall’s feature of the individual is selected from the group consisting of active or veteran military, first responders, fire fighter, and EMT, in order to provide incentives to military personnel – Marshall, para 328.
	As per Claim 11, Vangala in view of DeLapa in further view of Marshall teach:

	As per Claim 12, Vangala in view of DeLapa in further view of Marshall teach:
	the status is approved or rejected.  (Marshall: at least para 328 – ‘rewarding military personnel…either during or after the conclusion of military or other public service’, para 329)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable in view of Vangala et al.  (20170068982) in further view of Marshall (20030233278).
	As per Claim 19, Vangala fails to teach the claimed limitation. However, Marshall teaches:
	the individual is selected from the group consisting of active or veteran military, first responders, fire fighter, and EMT.  (at least para 328-329)
It would have been obvious for someone skilled in the art at the time of the filing to modify Vangala’s existing features, with Marshall’s feature of the individual is selected from the group consisting of active or veteran military, first responders, fire fighter, and EMT, in order to provide incentives to military personnel – Marshall, para 328.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/23/2021